DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 reads, “a circuit configured to… predominantly weight the scattering at angles less than 90 degrees to incident light rays.” The specification includes this same claim language but provide no circuit structure, algorithm, or formulas to illustrate how the weighting could be performed by a circuit. In contrast, the specification describes a greater weighting for angles less than 90 degrees due to the geometry of the light source and detector (where smaller angles are related to scattering from nearby the sensor). The specification mentions another embodiment, where the weighting is done by the use of multiple detectors along with the underlying geometry. However, there is no illustration or explanation of the weighting being done by a circuit. Similar reasoning applies to “the circuit is further configured to more heavily weight the electrical communication from the first photodetector” in claim 5. Similar 
Claims 1-20 are rejected rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12 and 20, they encompass “a circuit configured to… predominantly weight the scattering at angles less than 90 degrees to incident light rays.” It’s unclear how the circuit performs this function (see the 112a rejection for more details) or what algorithms or circuit structure is being claimed. It’s also unclear whether the weighting is due to the geometrical configuration of the light source and detector and the circuit weights simply by accepting the inputs from the detector or whether the circuit performs some specific operation to do its own weighting. This lack of clarity causes the scope of the claim to be indefinite. 
Regarding claims 13-19, the method claims comprise “predominantly weighting the scattering at angles less than 90 degrees to incident light rays.” It’s unclear whether this is an additional active method step or whether it’s a function of the geometry of the system being used. This lack of clarity causes the scope of the claim to be indefinite. 
Regarding claims 1-22, the independent claims read, “orthogonally emitted light from the first light source.” This lacks enough information to determine the scope of angles that are being blocked, because it’s unclear which angles correspond to “orthogonally emitted light from the first light source.” For the sake of examination, it will be interpreted as orthogonal with respect to the plane that contains the light sources and light detectors.
Read claims 1-12, claim 1 reads, “the scattering” in the second to last line. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Kaprelian (US 4857895 A; cited by Applicant) or, in the alternative, under 35 U.S.C. 103 as obvious over Kaprelian in view of Hermes (US 6476910 B1).
Regarding claim 1, Kaprelian teaches an optical smoke detector (figures 2-4) comprising: 

a first photodetector (26) disposed in substantially the same plane  (for example, the a horizontal plane going through 26 and 44) as the first light source; 
a septum (46) disposed in between the first light source and the first photodetector; 
a blocking member (42) which substantially blocks orthogonally emitted light from the first light source; and 
a circuit (figures 3-4) configured to:
 receive electrical communication from the first photodetector (26); and 
predominantly weight the scattering at angles less than 90 degrees to incident light rays (since these are the angles that are predominantly reflected by 42 and enter 26 as can be seen in figure 2).  

    PNG
    media_image1.png
    720
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    765
    1046
    media_image2.png
    Greyscale

For the reasons given above, the examiner considers Kaprelian as anticipating the claim. Alternatively, if one were to consider Kaprelian as not teaching the circuit predominantly weighting the scattering at angles less than 90 degrees, Hermes teaches a circuit configured to predominantly weight the scattering at angles less than 90 degrees to incident light rays (column 7, line 45 – column 9, line 20; as shown in figures 9-11, the scattering angles that are weighted are less than 90 degrees). Additionally, Hermes teaches that weighting provides increased accuracy (column 7, line 45 – column 9, line 20). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaprelian such that the circuit is configured to predominantly weight the scattering at angles less than 90 degrees to incident light rays in order to achieve increased accuracy (since Hermes teaches this weighting leads to increased accuracy).
Regarding claim 2, Kaprelian teaches a second light source (24).  
Regarding claim 3, Kaprelian teaches a second photodetector (28).  
Regarding claim 4, Kaprelian teaches the second photodetector (28) is disposed further away from the second light source (24) relative to the distance between the first light source (44) and first photodetector (26).  
Regarding claim 5, in the above combination the circuit is further configured to more heavily weight the electrical communication from the first photodetector (the above combination teaches that the weighting can be more or less heavily weighted as described in Hermes, column 7, line 45 – column 9)
Regarding claim 6, Kaprelian teaches the first and second light sources emit light at different bandwidths (abstract and column 4, lines 35-45).  
Regarding claim 7, Kaprelian teaches at least one of the light sources is an LED (column 4, lines 25-35).  
Regarding claim 11, Kaprelian teaches a lens configured to increase an optical collection efficiency of one or more of the photodetectors (column 3, lines 50-65).  
Regarding claim 12, Kaprelian teaches one or more further blocking members (14) configured to block light from at least one or more of the light sources.
Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by Qualey (US 20020089426 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Qualey in view of Hermes.
Regarding claim 13, Qualey teaches a method for smoke detection in an optical system (figure 1), the method comprising: 
emitting a first light from a first light source at a first wavelength (16; paragraph 29); 
scattering the first light (paragraph 29); 
collecting the first scattered light at a first photodetector (18) disposed in substantially the same plane as the first light source (figure 1); 

blocking the first light which is orthogonally emitted from the first light source (see the portion of the device that is immediately above the light source, 16, in the vertical direction in figures 1 and 16); 
receiving electrical communication from the first photodetector (paragraphs 29, 40, 44); and 
predominantly weighting the scattering at angles less than 90 degrees to incident light rays (since the sensor primarily detects scattered light at 45 degrees as explained in paragraph 37).  

    PNG
    media_image3.png
    717
    1103
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    593
    908
    media_image4.png
    Greyscale

For the reasons given above, the examiner considers Qualey as anticipating the claim. Alternatively, if one were to consider Qualey as not teaching predominantly weighting the scattering at angles less than 90 degrees, Hermes teaches predominantly weighting the scattering at angles less than 90 degrees to incident light rays (column 7, line 45 – column 9, line 20; as shown in figures 9-11, the scattering angles that are weighted are less than 90 degrees). Additionally, Hermes teaches that weighting provides increased accuracy (column 7, line 45 – column 9, line 20). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qualey such that the method comprises predominantly weight the scattering at angles less than 90 degrees to incident light rays in order to achieve increased accuracy (since Hermes teaches this weighting leads to increased accuracy).
Regarding claim 20, Qualey teaches an apparatus for detecting smoke in an optical system, the apparatus (figure 1) comprising: 
means for emitting a first light from a first light source at a first wavelength (16; paragraph 29); 
means for scattering the first light (paragraph 29);  
means for collecting the first scattered light at a first photodetector disposed in substantially the same plane as the first light source (figure 1); 

means for blocking first light which is orthogonally emitted from the first light source (see the portion of the device that is immediately above the light source, 16, in the vertical direction in figures 1 and 16); 
means for receiving electrical communication from the first photodetector (paragraphs 29, 40, 44); and 
means for predominantly weighting the scattering at angles less than 90 degrees to incident light rays (since the sensor primarily detects scattered light at 45 degrees as explained in paragraph 37).  
For the reasons given above, the examiner considers Qualey as anticipating the claim. Alternatively, if one were to consider Qualey as not teaching means for predominantly weighting the scattering at angles less than 90 degrees, Hermes teaches means for predominantly weighting the scattering at angles less than 90 degrees to incident light rays (column 7, line 45 – column 9, line 20; as shown in figures 9-11, the scattering angles that are weighted are less than 90 degrees). Additionally, Hermes teaches that weighting provides increased accuracy (column 7, line 45 – column 9, line 20). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qualey such that the apparatus comprises means for predominantly weight the scattering at angles less than 90 degrees to incident light rays in order to achieve increased accuracy (since Hermes teaches this weighting leads to increased accuracy).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaprelian and Hermes as applied to claim 7 above, and further in view of Nagashima (US 20080246623 A1).
Regarding claim 8, Kaprelian doesn’t explicitly teach an optical filter.
Nagashima is direct to a similar optical smoke detector and teaches an optical filter (paragraph 312 and figure 1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaprelian such that the apparatus comprises optical filters in order to precisely control the wavelengths of the emitted and detected light beams.
Regarding claim 9, Kaprelian teaches the circuit is further configured to control the first and second light sources (48 in figure 4; column 4, lines 50-55).  
Regarding claim 10, Kaprelian teaches the second photodetector (28) is disposed so as to capture light scattered at greater than 90 degrees (as seen in figure 2, 28 captures angles that include angles greater than 90 degrees, for example due to scattering from the left arrow in 24).  
Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qualey and Hermes as applied to claim 13 above, and further in view of Allemann (US 20160153905 A1).
Regarding claim 14, Qualey doesn’t explicitly teach emitting a second light from a second light source at a second wavelength.  
Allemann teaches emitting a second light from a second light source at a second wavelength (paragraphs 32 and 66).  Additionally, Allemann teaches this helps to more precisely characterize the smoke and its danger level (paragraph 5).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by emitting a second light from a second light source at a second wavelength in order to make measurements at multiple wavelengths and/or angles to obtain more precise characterization of the smoke and its danger level (see Allemann and additional prior art).
Regarding claim 15, the above combination comprises collecting the second scattered light at a second photodetector disposed in substantially the same plane as the second light source (since there exists a plane that connects any two objects; also see figures).  
Regarding claim 16, in the above combination the second photodetector is disposed further away from the second light source relative to the distance between the first light source and first photodetector (as can be seen in figures 3-6 of Allemann, the light sources 3 and 4 are in different spatial locations; the photodetector and light source that are furthest from each other are considered to be the second detector and source).  
Regarding claim 17, the above combination comprises more heavily weighting the electrical communication from the first photodetector (the above combination teaches that the weighting can be more or less heavily weighted as described in Hermes, column 7, line 45 – column 9).  
Regarding claim 19, the above combination comprises controlling the first and second light sources (paragraphs 61, 32, and 66).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qualey, Hermes, and Allemann as applied to claim 14 above, and further in view of Ludwig (US 20080316489 A1; cited by Applicant).
Regarding claim 18, Qualey doesn’t explicitly teach optically filtering at least one of the first and second wavelength.  
Ludwig teaches a plurality of optical filters with a plurality of wavelength ranges to match absorption of particular gases (paragraph 23).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the method comprises optically filtering at least one of the first and second wavelength in order to have optical filters that match the wavelength ranges of particular gases.
Additional Prior Art
US 20140070101 A1 teaches two detectors (paragraph 64 and figure 7)

    PNG
    media_image5.png
    848
    827
    media_image5.png
    Greyscale

US 20070242269 A1 multiple detectors to measure at multiple angles (figure 1 and paragraph 6)

    PNG
    media_image6.png
    464
    797
    media_image6.png
    Greyscale


US 20130071290 A1 discloses 

    PNG
    media_image7.png
    603
    1018
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    652
    624
    media_image8.png
    Greyscale

US 4306230 A discloses 

    PNG
    media_image9.png
    396
    765
    media_image9.png
    Greyscale

US 5497144 A discloses

    PNG
    media_image10.png
    775
    972
    media_image10.png
    Greyscale

US 6225910 B1 discloses 

    PNG
    media_image11.png
    1239
    815
    media_image11.png
    Greyscale

US 20010038338 A1 discloses

    PNG
    media_image12.png
    411
    905
    media_image12.png
    Greyscale

US 20010038338 A1 discloses

    PNG
    media_image13.png
    1398
    917
    media_image13.png
    Greyscale

US 6521907 B1 discloses

    PNG
    media_image14.png
    1417
    745
    media_image14.png
    Greyscale





    PNG
    media_image15.png
    492
    956
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    417
    939
    media_image16.png
    Greyscale

US 20070242269 A1 reads, “[0172] Each detector element has a shape which determines how much of the scattered light at each scattering angle is collected by the detector element. For example detector 1 has wedge shaped detectors which weights scattering angles progressively. Detector 2 has a higher order weighting, the larger scattering angles are gradually weighted more in the total signal for each detector element. These detector element shapes can take on many forms: rectangular, wedged, and higher order. Any shape will work as long as the progression of collection width of the detector is different between the two multi-element assemblies so that when the particle pulse signals from the corresponding detector elements of the two multi-element detectors are ratioed, you obtain a ratio which is particle size dependent. The progression of the weighting function can also be defined by placing a variable absorbing or variable reflecting plate, over each detector element, which varies absorption vs. radius r from the center of the detector assembly. This absorption plate can provide a 

    PNG
    media_image17.png
    625
    1062
    media_image17.png
    Greyscale

US 20080246623 A1 reads, “  [0312] Still alternatively, a light-emitting element with wider emission spectrum, such as incandescent lamp or white LED may be employed as the light-emitting element, so that only one light-emitting element is sufficient. Then, the optical paths are arranged by provision of a wavelength-switching filter to the light-emitting element, so that the light is emitted from positions corresponding to the first light-emitting element 109 and the second light-emitting element 110 shown in FIG. 16.” and discloses

    PNG
    media_image18.png
    494
    1161
    media_image18.png
    Greyscale

US 20080316489 A1; cited by Applicant reads, “If measurement of various gas concentrations is to take place in a gas-specific fashion, detector 4 can correspondingly be divided into a plurality of detector areas provided with specific radiation filters that measure the absorption in the respective wavelength ranges.” (paragraph 23)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M-Th, 3:30-8:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877